\552-lf
                               ELECTRONIC RECORD




COA#       05-13-00121-CR                        OFFENSE:        22.04


           Tina Marie Alberson v. The State
STYLE:     ofTexas                               COUNTY:         Dallas

COA DISPOSITION:      AFFIRM                     TRIAL COURT: 363rd Judicial District Court


DATE: 11/6/2014                   Publish: NO    TC CASE #:      F-11-59105-W




                        IN THE COURT OF CRIMINAL APPEALS



         Tina Marie Alberson v. The State of
STYLE:   Texas                                        CCA#:          1SS2-/V
          fftO $£                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       03    hiLw i r                            SIGNED:                          PC:_

JUDGE:            fj\ /jAAS4*~-                       PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD